Citation Nr: 1119614	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, to include curvature of the spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for curvature of the spine, and, after considering the claim on the merits, denied service connection for curvature of the spine.

The Board notes in a December 2006 rating decision (which denied service connection for curvature of the spine), it was noted that the Veteran had filed a "new claim for benefits" that was received on May 21, 2006.  A copy of that claim, however, is not included in the claims folder.  It appears that in this claim, the Veteran may have referred to his claim as one for service connection for "curvature of the spine", and the RO has continued the claim as such.  The Board has, however, broadened the appealed claim to include to any and all low back disorders, rather than simply curvature of the spine, based on the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that in a claim for PTSD, where the record reasonably indicates the presence of another psychiatric disability, it must also be considered as a claim for the other psychiatric disability.  The Court's rationale, in short, is that the Veteran cannot be held to a medical level of understanding of differences between various psychiatric disorders, and his claim for one psychiatric disorder must also be considered a claim for other psychiatric disability as well.  The rationale behind Clemons is instructive and applicable here, and the issue on appeal is as stated on the first page, encompassing all low back disorders, to include curvature of the spine.

The reopened claim of entitlement to service connection for a low back disorder, to include curvature of the spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  In a final December 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for curvature of the spine.

2.  Since the December 2006 RO rating decision, evidence which is new, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim, has been received.


CONCLUSIONS OF LAW

1.  The December 2006 RO rating decision, which denied the Veteran's claim for service connection for curvature of the spine, is the last final disallowance of the claim. 38 U.S.C.A.  §§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the final December 2006 RO rating decision, and the claim for entitlement to service connection for curvature of the spine is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below as to the issue of reopening, no further analysis is necessary.

II.  New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By December 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for curvature of the spine, essentially based on findings that there was no showing of a current disability and no showing of a spine disability in service.  The Veteran did not appeal the December 2006 rating decision, and it became final.

The evidence of record at the time of the December 2006 rating decision included service treatment records (STRs) and mostly unrelated private treatment records.  STRs showed no complaints of or findings of any spine problems or abnormalities, including on the pre-induction examination and separation examination.  

A private treatment record showed that in February 1991, the Veteran reported having occasional back pain, low back strain, and a history of back problems which had been mild, but chronic.  

Evidence submitted subsequent to the December 2006 RO rating decision includes VA and private treatment records, three opinions from private physicians, a VA examination report, a buddy statement, and the Veteran's lay statements.

In a letter dated in January 2008, Dr. Hippensteel reported that the Veteran had advanced severe degenerative spondylosis at multiple levels, and had severe disc space narrowing at L2-L3, L4-L5, T10-T11, and T12-L1.  Dr. Hippensteel indicated that these problems resulted in the Veteran having chronic back pain and chronic numbness and weakness of both lower extremities.  Noting that the Veteran had described what his job was in the Army - "carrying ammunitions and a machine gun and so forth", Dr. Hippensteel opined that this "may have aggravated the condition to some degree".  

In a letter dated in March 2008, a private chiropractor, Dr. Snider, indicated agreement with Dr. Hippensteel with regard to the Veteran's "activities while in the service contributing to his ongoing lower back problems".  

In a letter dated in April 2008, Dr. Turner indicated that the Veteran was a patient that he treated for osteoarthritis of his knees, but that the Veteran also had a problem with chronic lower back pain with weakness in both lower extremities secondary to spinal stenosis.  Dr. Turner noted that the Veteran's x-rays and MRIs showed severe degenerative spondylolisthesis at multiple levels with severe disc narrowing at L2-3, L3-4, L4-5, as well as in the thoracic area of T10, T11, T12, and L1.  Dr. Turner noted that the Veteran described his job in the Army as carrying heavy ammunition such as a machine gun that "may well have created some injury to his disc and subsequently progressed his position".  

The letters from the three private medical providers cited above, Dr. Hippensteel, Dr. Snider, and Dr. Turner, are all new, in that these documents have not been previously considered and are not cumulative.  These letters/opinions are also material to the claim for service connection for a low back disorder, to include curvature of the spine, as these documents address the issue of whether the Veteran has a low back disorder that may be related to service, and therefore do relate to unestablished facts necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether the Veteran has a current low back disorder that may be related to service.

A review of the March 2009 rating decision appears to show that based on the above cited medical evidence, the RO reopened the Veteran's claim and then considered the claim on the merits.  The Board agrees with the RO's conclusion that new and material evidence has been submitted since the December 2006 RO rating decision, and that the claim for service connection for a low back disorder, to include curvature of the spine, should be and is hereby reopened.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a low back disorder, to include curvature of the spine; to this extent only the appeal is granted.


REMAND

The Veteran essentially contends that his current low back problems are related to his active duty service when he was in the infantry and had to carry ammunition and machine guns, as well as having to help carry "cross ties", through several inches of mud in the trenches, to rebuild a bunk.  He reported that because he only weighed 124 pounds in service, he started to notice discomfort in his back.  He reported that ever since that time in service, he had severe pain for months at a time when his back shifted out of place.  

STRs are negative for any report of or finding of any low back disorders.  The Veteran's DD Form 214 shows that he served in the infantry and was awarded a Combat Infantryman's Badge.

On VA examination in August 2008, it was noted that the claims folder was not available for review.  The Veteran complained of low back pain that radiated to the thoracic region, which he had all his life.  He denied any injury or trauma to the spine.  Inspection of the spine, including alignment, symmetry, curvatures, posture, and gait, revealed normal findings.  Objective examination showed mild scoliosis, but there were no postural abnormalities, fixed deformities, or abnormalities of musculature.  The diagnosis was lumbar degenerative disc disease with mid to lower lumbar levorotoscoliosis.  The examiner indicated that there was no claims folder to review and no personal records available to establish if the Veteran's back symptoms had been on-going throughout his life, from service until now.  The examiner could not, therefore, render a medical opinion without resorting to conjecture, mere speculation, or remote possibility.   

On a VA examination addendum dated in November 2008, the examiner noted that in reviewing the Veteran's discharge physical from April 1954, there was no mention of any back problems listed in the clinical evaluation, and the Veteran's spine was listed as "normal", and that in reviewing the claims folder, there was no mention of lumbar back problems until 1997.  The examiner then opined that "the military service that [V]eteran (sic) had over 40 years prior to the development of degenerative disc disease did not cause or result in [his] current back condition".

Thus, although there are medical opinions of record which purport to address whether the Veteran has a current low back disability, to include curvature of the spine, related to service, the Board finds that neither the three opinions cited above from the private medical providers (Dr. Hippensteel in January 2008, Dr. Snider in March 2008, and Dr. Turner in April 2008), nor the VA examiner's opinion in 2008 is sufficient for the Board to adjudicate this claim.  In that regard, the Board notes that the private medical providers opinions do not include supporting rationale. The VA examiner's opinion in 2008, although definitive and with supporting rationale, is essentially based on findings that there was no mention of any back problems listed on the Veteran's service discharge examination and that the claims folder showed no mention of lumbar back problems until 1997.  In that regard, the Board notes that, in fact, in a February 1991 private treatment record, the Veteran reported having occasional back pain, low back strain, and a history of back problems which had been mild, but chronic.  Moreover, the Veteran has reported that due to having to carry heavy items in service, including ammunition, machine guns, and cross ties, he has had problems with his back since then.  The problem with the VA examiner's opinion in 2008 is that there was no mention that the first notation of back problems was in 1991, when the Veteran reported a history of back problems" and no acknowledgment of the Veteran's statements that he had to carry heavy items in service, including ammunition, machine guns, and cross tie, and that his back hurt since then.  The Veteran is competent to report that he had to carry such heavy items and that he has had back problems/pain since service.  In that regard, the Board recognizes that lay statements may be competent to support a claim as to lay- observable events or lay-observable disability or symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006).  However, the determination as to causation and nexus in this case requires a competent, professional, medical opinion.  Thus, in order to attempt to reconcile the medical evidence of record and to determine whether the Veteran may have a low back disorder related to service, this case must be remanded for further evidentiary development, including another VA examination with opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the Veteran, obtain copies of any recent and relevant (VA and private) treatment records, and associate any such records with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the probable etiology for any low back disorder currently present, to include curvature of the spine.  All indicated tests and studies are to be performed.  The claims folder must be made available to the VA examiner for review in conjunction with rendering an opinion in this matter, and the examiner must note that such review has been accomplished, to specifically include the three private medical provider opinions dated in 2008.  It is requested that the examiner thereafter render an opinion as to the following:

a.  With respect to any low back diagnosis rendered, the VA examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 probability) that any such back disability had its onset in or is related to active service, including having to carry heavy items such as ammunition, machine guns, or cross-ties.

b.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  A complete rationale for any opinion expressed should be included in the report.  If the examiner cannot render an opinion without resorting to mere speculation, this should be so stated, and an explanation provided.

3.  Thereafter, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  He should also be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


